NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 5 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUIS URENDA-BUSTOS,                             No.   19-15765

                Plaintiff-Appellant,            D.C. No.
                                                2:16-cv-02165-JCM-NJK
 v.

BRIAN WILLIAMS, SR.; et al.,                    MEMORANDUM*

                Defendants-Appellees,

and

HOLISWORTH; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                            Submitted August 3, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Luis Urenda-Bustos appeals both the adverse summary judgment ruling on

his retaliation claim against the Nevada Department of Corrections (“NDOC”),

NDOC caseworker Ira Hollingsworth, and Correctional Officer Bryan Wilson and

the dismissal of his excessive force claim against Senior Correctional Officer David

Foley. Urenda-Bustos maintains that Hollingsworth and Wilson brought retaliatory

disciplinary charges against him because he filed an excessive force grievance

against Foley. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Nothing in the record indicates Hollingsworth’s involvement in filing the

disciplinary charge. See Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005)

(requiring “[a]n assertion that a state actor took some adverse action against an

inmate” to prove First Amendment retaliation). The evidence instead suggests Foley

alone filed it. Nor can Hollingsworth’s failure to report Foley’s abusive behavior as

required by NDOC regulations—an omission that preceded both Urenda-Bustos’s

grievance and Foley’s disciplinary charge—reasonably be said to implicate

Hollingsworth.

      Qualified immunity bars Urenda-Bustos’s retaliation claim against Wilson.

Wilson did not violate a “clearly established” legal right merely by serving as the

disciplinary hearing officer. See Saucier v. Katz, 533 U.S. 194, 202 (2001) (“The

relevant, dispositive inquiry in determining whether a right is clearly established is

whether it would be clear to a reasonable officer that his conduct was unlawful in


                                          2
the situation he confronted.”). And we find no authority for Urenda-Bustos’s

suggestion that a disciplinary hearing officer must be licensed in the practice of law

before invoking qualified immunity.

      Finally, the district court did not abuse its discretion in dismissing Foley for

lack of personal service. See In re Sheehan, 253 F.3d 507, 511 (9th Cir. 2001).

Urenda-Bustos had ninety days from the filing of his complaint to serve Foley. See

Fed. R. Civ. P. 4(m). The court alerted Urenda-Bustos to this deadline and explained

that he could serve Foley from prison by filing a motion requesting service, after

which the court would direct the United States Marshals Service to serve Foley at

his last known address, which had already been filed under seal with the court. But

he never did. The court did not err, then, in rejecting his pro se status, incarceration,

or inability to personally learn Foley’s address as good cause to extend the service

deadline. See Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (“Although we

construe pleadings liberally in their favor, pro se litigants are bound by the rules of

procedure.”).

      AFFIRMED.




                                           3